DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of the embodiment according to figure 4 in the reply filed on 8/26/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The embodiment according to figure 4 has been elected. Claim 1 recites wherein the cooling device 312 is configured to cool the contact conveyance roller 311. It is believed by Examiner that item 311 in both of figures 1 and 4 are intended to refer to the contact conveyance roller recited in claim 1. However, if the cooling device 312, as recited, is configured to cool roller 311, figure 4 appears to show a cooling device 312 configured to cool the recited another contact conveyance roller 314 as it appears to be directed solely toward roller 314. Thus, it does not appear to Examiner that claim 2 can depend from claim 1 in its current state because the claimed cooling device 312 appears to be directed toward different rollers in the embodiments according to figures 1 and 4. Correction is required.
Because claims 3 and 4 depend from claim 2, they are also rejected on this basis. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Koch et al. (7,044,059).

 	Regarding claim 1, Koch teaches a drying device comprising: 
a drum configured (fig. 1, item 2) to heat (col. 4, line 40) a continuous medium (fig. 1, note that any medium can be said to be “continuous” in that it has an elongated, unbroken surface) while conveying the continuous medium (see fig. 1), the continuous medium being wound around a circumferential surface of the drum (see fig. 1); 
a contact conveyance roller (fig. 1, item 3) configured to: 
contact the drum at a downstream end of a portion of the continuous medium wound around the circumferential surface of the drum in a conveyance direction of the continuous medium (see fig. 1, note conveyance direction); and 
convey the continuous medium separated from the drum (see fig. 1), the continuous medium being wound around the contact conveyance roller (see fig. 1); and 
a cooling device (fig. 1, item 19/17.2) configured to cool the contact conveyance roller (see fig. 1).

Regarding claim 2, Koch teaches the drying device according to claim 1, further comprising another contact conveyance roller (fig. 1, note that any number of rollers can be lined up in the configuration shown and that a hypothetical roller 4 can be located downstream of roller 3) configured to contact the contact conveyance roller (see fig. 1), wherein the contact conveyance roller is configured to press against the drum and said another contact conveyance roller to secure a position of an axis of the contact conveyance roller, wherein the contact conveyance roller is configured to rotate along with a rotation of the drum, and wherein said another contact conveyance roller is configured to rotate along with a rotation of the contact conveyance roller (see fig. 1, Note that this would be the case, see 112 rejection).

Regarding claim 3, Koch teaches the drying device according to claim 2, further comprising a pressing member configured to press the contact conveyance roller against the drum (see fig. 1, Note that this would be the case, see 112 rejection).  	Regarding claim 5, Koch teaches the drying device according to claim 1, wherein the cooling device includes a blower (fig. 1, item 17.2) that blows air onto the contact conveyance roller (see fig. 1). 	Regarding claim 6, Koch teaches the liquid discharge apparatus comprising: a liquid discharge unit configured to discharge a liquid onto a continuous medium; and the drying device according to claim 1, configured to dry the liquid adhering to the continuous medium (col. 1, lines 13-38).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Koch in view of Leighton (2013/0271542).
	
Regarding claim 4, Koch teaches drying device according to claim 3. Koch does not teach wherein the pressing member is a compression spring (see 112 rejection). Leighton teaches a pressing spring for maintaining a contact pressure of one roller on another roller (Leighton, see fig. 3). It would have been obvious to add the pressing spring disclosed by Leighton to the device of Koch because doing so would allow for the proper maintenance of contact pressure between the rollers of Koch. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853